Warrant No. ___ Warrant to Purchase

_______ shares of
Common Stock (Subject
to Adjustment)

 

WARRANT TO PURCHASE COMMON STOCK
of
WASTE CONNECTIONS, INC.

 

Void after __________

 

This certifies that for value received, ______________ (the “Holder”) is
entitled, subject to the terms set forth below, at any time or from time to time
beginning on ______________ and before 5:00 p.m., Central standard time, on
_____________________, to purchase from Waste Connections, Inc., a Delaware
corporation (the “Company”), up to ______________ fully paid and nonassessable
shares of the common stock, par value $0.01 per share, of the Company (the
“Common Stock”) as constituted on _____________________ (the “Issue Date”), upon
surrender hereof at the principal office of the Company, with the subscription
form attached hereto properly completed and duly executed, and simultaneous
payment therefor in lawful money of the United States at the price of $______
per share, subject to adjustment as provided in Section 3 hereof (the “Purchase
Price”). The number and character of such shares of Common Stock are also
subject to adjustment as provided below. Such number shall be reduced at such
time or times as this Warrant is exercised in part by the number of shares as to
which this Warrant is then exercised. The term “Warrant Stock” shall mean,
unless the context otherwise requires, the stock and other securities and
property at any time receivable upon the exercise of this Warrant. The term
“warrant” as used herein shall include this Warrant and any warrants delivered
in substitution or exchange therefor as provided herein.

 

The grant under this Warrant Agreement (the “Agreement”) is in connection with
and in furtherance of the Company’s compensatory benefit plan for participation
of the Company’s Consultants and is made pursuant to the Company’s 2014
Incentive Award Plan (the “Plan”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

 

1.Method of Exercise; Payment.

 

A.     Cash Exercise. This Warrant may be exercised as a whole, or in part from
time to time, by the Holder by delivering this Warrant, for cancellation if it
is exercised as a whole or for endorsement if it is exercised in part, together
with a Subscription in the form appearing at the end hereof properly completed
and duly executed by or on behalf of the Holder, to the Company at its office in
The Woodlands, Texas (or at the office of the agency maintained for such
purpose), accompanied by payment in cash or by certified or official bank check
payable to the order of the Company, in an aggregate amount equal to the
Purchase Price as then adjusted times the number of shares of Warrant Stock as
to which this Warrant is then being exercised. In the event of any such exercise
that is partial, the Company shall endorse this Warrant as having been exercised
to that extent and return this Warrant to the Holder. This Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
date of its surrender for exercise as provided above, and the person entitled to
receive the shares of Warrant Stock issuable upon such exercise shall be treated
for all purposes as the holder of such shares of record as of the close of
business on such date.

 



1

 

 

B.     Cashless Exercise. In lieu of exercising this Warrant pursuant to
Section 1.A, to the extent permitted by the Company and applicable statutes and
regulations, the Holder may exercise this Warrant by having the Company withhold
shares of Warrant Stock issuable on such exercise having a Fair Market Value at
the close of business on the date of exercise in an aggregate amount equal to
the Purchase Price as then adjusted times the number of shares of Warrant Stock
as to which this Warrant is then being exercised.

 

2.             Transfer. This Warrant and all rights hereunder are generally not
transferable except by will or the laws of descent and distribution, unless the
Company expressly permits a transfer, such as to a trust or other entity for
estate planning purposes, pursuant to a domestic relations order, or as a gift
to certain family members. Unless the Company approves such a transfer, this
Warrant is exercisable during the Holder’s life only by the Holder. Neither this
Warrant nor any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of the Holder or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

 

3.Change in Control; Adjustments; No Fractional Shares.

 

A.     Change in Control. In the event that the Company is subject to a Change
in Control:

 

(i) immediately prior thereto this Warrant shall be automatically accelerated
and become immediately exercisable as to all of the shares of Warrant Stock
covered hereby, notwithstanding anything to the contrary in the Plan or this
Agreement; and

 

(ii) the Administrator may provide that the shares subject to the Warrant shall
be subject to such treatment as the Administrator may determine in its sole
discretion subject to Section 12 of the Plan.

 

B.     Adjustments. The Holder acknowledges that the Warrant is subject to
adjustment, modification and termination in certain events as provided in this
Warrant and the Plan, including Section 12 of the Plan.

 

C.     No Fractional Shares. All calculations under this Section 3 shall be, in
the case of Purchase Price, rounded up to the nearest cent or, in the case of
shares subject to this Warrant, rounded down to the nearest one-hundredth of a
share, but in no event shall the Company be obligated to issue any fractional
share on any exercise of this Warrant.

 

4.             Loss or Mutilation. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant, and of indemnity reasonably
satisfactory to it, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver in lieu
thereof a new warrant of like tenor.

 

5.             Reservation of Common Stock. The Company shall at all times
reserve and keep available for issue upon the exercise of this Warrant such
number of its authorized but unissued shares of Warrant Stock as will be
sufficient to permit the exercise in full of this Warrant.

 



2

 

 

6.             Notices. All notices and other communications from the Company to
the Holder shall be mailed by first-class registered or certified mail, postage
prepaid, to the address furnished to the Company in writing by the last Holder
who shall have furnished an address to the Company in writing.

 

7.             Change; Waiver. Subject to Sections 11, 13, 14, 16 and 18 hereof,
neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought.

 

8.             Attorneys’ Fees. In the event any party is required to engage the
services of attorneys for the purpose of enforcing this Agreement, or any
provision hereof, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and any other costs or expenses.

 

9.             Headings. The headings in this Agreement are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.

 

10.           Law Governing. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

 

11.           Agreement Subject to Plan. This Agreement is subject to all
provisions of the Plan, a copy of which is attached hereto and made part of this
Agreement, is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.

 

12.           Administration. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and this Agreement as
are consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator will be final and binding upon the Holder, the Company and all
other interested persons. To the extent allowable pursuant to Applicable Law, no
member of the Committee or the Board will be personally liable for any action,
determination or interpretation made with respect to the Plan or this Agreement.

 

13.           Conformity to Applicable Law. The Holder acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Warrant is granted and may be exercised, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

 

14.           Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Warrant in any material way without the
Holder’s prior written consent.

 

15.           Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 2 hereof and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 



3

 

 

16.           Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Holder is subject to
Section 16 of the Exchange Act, the Plan, the Warrant and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

17.           Entire Agreement. The Plan and this Agreement (including any
attachment hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof.

 

18.           Section 409A. The Warrant is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this
Agreement, if at any time the Administrator determines that the Warrant (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Holder or any other person for failure to do so) to adopt such
amendments to the Plan or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for the Warrant either to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

 

19.           Agreement Severable. In the event that any provision of this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

20.           Counterparts. This Agreement may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

21.           Black-Out Periods. Holder acknowledges and agrees that this
Agreement and the Warrant granted hereunder are subject to Holder’s agreement to
at all times comply with the Company’s policies with respect to black-out
periods and insider trading, if and when applicable.

 

 

 

DATED: ______________

 

WASTE CONNECTIONS, INC.

 

By:    ___________________________

Ronald J. Mittelstaedt

Chairman and Chief Executive Officer

4

 

ATTACHMENTS:

 

Subscription Form

 

Waste Connections, Inc. 2014 Incentive Award Plan

 

5

 

ENDORSEMENTS

 

Exercise Date

Number of Shares

as to Which

Exercised

Number of Shares
Remaining

Available for

Exercise

Signature of Authorized

Officer of the Company

               

 

6

 

SUBSCRIPTION FORM

 

(To be executed only upon exercise of warrant)

 

The undersigned Holder of this Warrant irrevocably exercises this Warrant for
the purchase of _______ shares of Common Stock of Waste Connections, Inc.,
purchasable with this Warrant, and herewith makes payment therefor, all at the
price and on the terms and conditions specified in this Warrant.

 

Dated: ______________

 

 

_______________________

(signature of Holder)

 

 

_______________________

(Street Address)

 

 

_______________________

(city) (state) (zip Code)

 

 

 

1



 

 

 

